Citation Nr: 0943091	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1968 
to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul 
Minnesota.  

The Veteran testified before the undersigned in May 2009.  A 
complete transcript is of record.  


FINDING OF FACT

Sleep apnea was not noted during service or for many years 
thereafter; sleep apnea is not shown to be related to 
service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained private treatment records, and VA 
treatment records as well as service treatment records. And 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in May 2009.  

 The Board acknowledges that the Veteran has not had a VA 
examination specifically for this claim.  The case of 
McClendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Given the absence of in-service evidence of 
chronic manifestations of the disorder on appeal, no evidence 
of the disorder for many years after separation, and no 
competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.   
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b). 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for sleep apnea.  As 
the evidence discussed below shows, there is simply no 
evidence that the Veteran had sleep apnea during active duty, 
or that his current sleep apnea is related to his active 
duty.  

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to sleep 
apnea.  Because sleep apnea was not seen during service, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  

The Veteran's post-service medical records do not show sleep 
apnea until December 2007, decades after his separation from 
active duty.  (See, private records from Minnesota Sleep 
Institute).  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA medical records dated during the appeal period in 2008 
show that the Veteran continues to have sleep apnea.  
However, neither they nor the private records in the file 
provide any medical opinion or evidence linking the Veteran's 
sleep apnea to his military service.    

The Board is aware of the Veteran's own assertions linking 
his current sleep apnea to his service.  These contentions do 
not support his claim.  As a general matter, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v.  
Brown, 8 Vet. App. 398, 405 (1995).  The Veteran himself, as 
a layperson, is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing the etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Indeed, in this case, the 
question of etiology involves complex considerations that he, 
as a layperson, is not competent to address.  Jandreau v.  
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board does not doubt the credibility of the appellant in 
reporting his beliefs with respect to his sleep apnea and how 
it may have been caused by his military service.  However, 
the matter at hand involves complex medical assessments that 
require medical expertise.  See Jandreau.  The appellant is 
not competent to provide more than simple medical 
observations.  He is not competent to provide complex medical 
opinions regarding the nature of his purported conditions.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the 
lay assertions are not competent or sufficient.

To the extent that the Veteran may be arguing continuity of 
symptomatology, his opinion is outweighed by the competent 
medical evidence.  Simply stated, post-service treatment 
records (showing no complaints, symptoms, findings or 
diagnoses associated with sleep apnea for decades following 
service), and no competent medical evidence linking the 
current disorder to the Veteran's service, outweigh the 
Veteran's contentions.  This evidence, as a whole, is 
contradicts any finding of continuity since service, and 
diminishes the Veteran's credibility as to any complaints of 
continuity of symptomatology.  

Thus, the Board finds that service connection is not 
warranted for sleep apnea because the evidence does not 
indicate an onset in service or that it is causally related 
to service.  Service treatment records do not document any 
diagnoses of sleep apnea or any symptoms indicative of sleep 
apnea and post-service records indicate that the sleep apnea 
was diagnosed over 30 years after service.  Additionally, the 
evidence of record does not contain any competent evidence 
linking the Veteran's sleep apnea to service.   
 
Based on the absence of evidence an in-service occurrence, 
the length of time between separation and the initial 
reported symptoms and diagnosis, and the absence of a nexus 
opinion, service connection for sleep apnea must be denied.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the Veteran's sleep apnea to military 
service, the doctrine is not for application.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


